IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANDRA COOPER, IN HER OWN RIGHT            : No. 517 MAL 2018
AND AS ADMINISTRATRIX OF THE               :
ESTATE OF GENE M. COOPER                   :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRENNTAG NORTHEAST, INC.                   :
                                           :
                                           :
PETITION OF: SANDRA COOPER, IN             :
HER OWN RIGHT AND AS                       :
ADMINISTRATRIX OF THE ESTATE OF            :
GENE M. COOPER AND ATTORNEY                :
GEORGE CHADA                               :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.